DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 10/30/2020 has been received and made of record. 
Claims 1-20 are currently pending in Application 17/086,287.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 16 is objected to because of the following informalities:  “the one or more processors” lacks antecedent basis and should instead read “one or more processors”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-13, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-17, and 19-20 of copending Application No. 17/086310 (reference application, published as US 2022/0141263 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims anticipate or render obvious the instant pending claims (a target metric is understood to include a weight-based measurement of similarity, a graph with distances is understood to be a weighted graph, and the graphed interactions are understood to include metrics corresponding to the predicted metrics). See the table below. 
Reference Application 17/086310
Instant Application 17/086287
1. A method, implemented at least in part by a server computing device associated with a communication platform, the method comprising: receiving, via the communication platform, a communication from a computing device associated with a first user; in response to receiving the communication: identifying at least one of a first candidate user or a first candidate channel; identifying at least one of a second candidate user or a second candidate channel, based in part on: a first embedding based at least in part on the communication, and a similarity between the first embedding and a second embedding associated with the second candidate user or the second candidate channel; and selecting at least one of the second candidate user or the second candidate channel based at least in part on a target metric; and causing at least one of: the second candidate user, the communication, or the first user to be added to the second candidate channel.

2. The method of claim 1, wherein the first embedding comprises a graph embedding, wherein the graph embedding is associated with a representation of one or more user interactions with one or more channels.

3. The method of claim 1, further comprising: computing multiple first probabilities associated with at least one of the first candidate user or the first candidate channel; computing one or more second probabilities associated with at least one of the second candidate user or the first candidate channel based on the first embedding and the similarity; and ranking, based at least in part on the multiple first probabilities and the one or more second probabilities, at least two candidates, the at least two candidates comprising at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel.

4. The method of claim 3, wherein the ranking comprises ordering the candidates based at least in part on the target metric, and wherein the target metric is based at least in part on one or more of: a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user; or a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel.

5. The method of claim 3, wherein computing the multiple first probabilities and the one or more second probabilities is based at least in part on the target metric, and wherein the target metric is based at least in part on at least one of: a probability threshold that a proposed user will invite another user to a proposed channel or an active channel associated with the communication received from the computing device associated with the first user; or a predicted number of messages, reactions, or files that the first user or the proposed user will at least one of read or write via the proposed channel.

6. The method of claim 3, wherein identifying the at least one of the first candidate user or the first candidate channel is based at least in part on: a distance between a first semantic embedding associated with the first candidate user or the first candidate channel; the first candidate user or the first candidate channel being associated with a frequency of communications associated with the first user and the first candidate user or first candidate channel that meets or exceeds a threshold frequency; a number of users joining the first candidate channel within a predetermined time period; or a channel membership of the first candidate user or the first candidate channel.

7. The method of claim 1, further comprising: providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model; and receiving, from the machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel; wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities.

8. The method of claim 7, wherein: the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or candidate channel meets or exceeds a threshold associated with the first target metric.

9. A system comprising: one or more processors; a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, via the communication platform, a communication from a computing device associated with a first user; in response to receiving the communication: identifying, via a first candidate generation system, at least one of a first candidate user or a first candidate channel; identifying, via a second candidate generation system, at least one of a second candidate user or a second candidate channel, based in part on: a first embedding based at least in part on the communication, and a similarity between the first embedding and a second embedding associated with the second candidate user or the second candidate channel; and selecting at least one of the second candidate user or the second candidate channel based at least in part on a target metric; and causing at least one of: the second candidate user, the communication, or the first user to be added to the second candidate channel.

10. The system of claim 9, wherein: the first candidate generation system computes a first probability associated with the first candidate user or the first candidate channel; a second candidate generation system computes a second probability associated the first candidate user or the first candidate channel; and the operations further comprise: aggregating the first probability and the second probability as a first aggregated probability associated with the first candidate user or the first candidate channel; ranking, based at least in part on the first aggregated probability and a second aggregated probability associated with the second candidate user or the second candidate channel, candidates, wherein the candidates comprise at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel.

11. The system of claim 10, wherein: at least one of the first probability and the second probability are based at least in part on the target metric or ranking the candidates is based at least in part on the target metric; and the selecting is based at least in part on the ranking.

12. The system of claim 9, wherein the operations further comprise: providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model; and receiving, from the machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel; wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities.

13. The system of claim 12, wherein: the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or candidate channel meets or exceeds a threshold associated with the first target metric.

15. A non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, via the communication platform, a communication from a computing device associated with a first user; in response to receiving the communication: identifying, via a first candidate generation system, at least one of a first candidate user or a first candidate channel; identifying, via a second candidate generation system, at least one of a second candidate user or a second candidate channel, based in part on: a first embedding based at least in part on the communication, and a similarity between the first embedding and a second embedding associated with the second candidate user or the second candidate channel; and selecting at least one of the second candidate user or the second candidate channel based at least in part on a target metric; and causing at least one of: the second candidate, the communication, or the first user to be added to the second candidate channel.

16. The non-transitory computer-readable medium of claim 15, wherein: the first candidate generation system computes a first probability associated with the first candidate user or the first candidate channel; a second candidate generation system computes a second probability associated the first candidate user or the first candidate channel; and the operations further comprise: aggregating the first probability and the second probability as a first aggregated probability associated with the first candidate user or the first candidate channel; ranking, based at least in part on the first aggregated probability and a second aggregated probability associated with the second candidate user or the second candidate channel, candidates, the candidates comprising at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel.

17. The non-transitory computer-readable medium of claim 16, wherein: at least one of the first probability and the second probability are based at least in part on the target metric or ranking the candidates is based at least in part on the target metric; and the selecting is based at least in part on the ranking.

19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: providing at least one of the first candidate user or the first candidate channel and at least one of the second candidate user or the second candidate channel as input to a first machine-learned model; and receiving, from the machine-learned model, one or more first probabilities associated with at least one of the first candidate user or the first candidate channel and one or more second probabilities associated with at least one of the second candidate user or the second candidate channel; wherein selecting at least one of the second candidate user or the second candidate channel is based at least in part on the one or more second probabilities.

20. The non-transitory computer-readable medium of claim 15, wherein: the target metric is a first target metric, the first machine-learned model is one among multiple machine-learned models, the first machine-learned model is associated with the first target metric and a second machine-learned model of the multiple machine-learned models is associated with a second target metric different than the first target metric, and the one or more first probabilities and the one or more second probabilities indicate a probability that a candidate user or candidate channel meets or exceeds a threshold associated with the first target metric.
1. A method, implemented at least in part by a server computing device associated with a communication platform, comprising: receiving, via the communications platform, communications associated with a first user; identifying, based at least in part on the communications, a representation of a set including at least a first channel or a second user with which the first user has interacted, the representation comprising an identification of the first channel or the second user and a weight associated with the identification that indicates a degree of interaction by the first user with the first channel or the second user; generating a data structure comprising a first embedding that is based at least in part on the representation; and causing a communication associated with the first user to be associated with either a second channel or a second user based at least in part on a similarity between the first embedding and a second embedding of the data structure.

2. The method of claim 1, further comprising at least one of: causing a communication associated with the first user to be associated with the second channel based at least in part on the similarity between the first embedding and a second embedding, or causing the first user to be added to the second channel based at least in part on the similarity.

3. The method of claim 1, wherein causing the communication associated with the first user to be associated with the second user is based at least in part on a second similarity between the first embedding and a third embedding that is associated with the communication.

4. The method of claim 1, wherein the second embedding is based at least in part on at least one of a portion of a graph indicating a degree of interaction between each of the first channel, the second channel, the first user, and the second user.

5. The method of claim 2, wherein: receiving the communications is in response to the first user joining the first channel; and the method further comprises: in response to the first user joining the first channel, transmitting, to a computing device associated with the first user, a recommendation to join the second channel, wherein the recommendation is based at least in part on the first similarity; and causing the first user to be added to the second channel based at least in part on the first similarity responsive to receiving an acceptance of the recommendation.


8. The method of claim 1, wherein: identifying the representation comprises generating a graph comprising a first node associated with the first channel, a second node associated with the first user, and an edge associating the weight, the first node, and the second node; and generating the data structure comprises generating the first embedding based at least in part on the graph.

9. The method of claim 8, wherein the weight is based at least in part on at least one of: a number of communications presented to the first user via the first channel; a number of communications transmitted by the first user via the first channel; a number of files opened by or transmitted by the first user via the first channel; a number of communications associated with the first channel and reacted to by the first user; or a number of users invited to the first channel by the first user.

10. A system comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations comprising: receiving, via a communications platform, communications associated with a first user; identifying, based at least in part on the communications, a representation of a set including at least a first channel or a second user with which the first user has interacted, the representation comprising an identification of the first channel or the second user and a weight associated with the identification that indicates a degree of interaction by the first user with the first channel or the second user; generating a data structure comprising a first embedding that is based at least in part on the representation; and causing a communication associated with the first user to be associated with either a second channel or a second user based at least in part on the first similarity between the first embedding and a second embedding.

11. The system of claim 10, wherein: causing the communication associated with the first user to be associated with either a second channel or a second user comprises at least one of: causing a communication associated with the first user to be associated with a second channel based at least in part on a first similarity between the first embedding and a second embedding of the data structure, or causing the first user to be added to the second channel based at least in part on the first similarity; or wherein causing the communication associated with the first user to be associated with the second user is based at least in part on a second similarity, the second similarity between the first embedding and a third embedding that is associated with the communication.

12. The system of claim 10, wherein the second embedding is based at least in part on a portion of a graph indicating at least one of a degree of interaction between each of the first channel, the second channel, the first user, and the second user.

13. The system of claim 10, wherein: receiving the communications is in response to the first user joining the first channel; and the operations further comprise: in response to the first user joining the first channel, transmitting, to a computing device associated with the first user, a recommendation to join the second channel, wherein the recommendation is based at least in part on the first similarity; and causing the first user to be added to the second channel based at least in part on the first similarity responsive to receiving an acceptance of the recommendation.


16. A non-transitory computer-readable medium storing processor-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving, via a communications platform, communications associated with a first user; identifying, based at least in part on the communications, a representation of a set including at least a first channel or a second user with which the first user has interacted, the representation comprising an identification of the first channel or the second user and a weight associated with the identification that indicates a degree of interaction by the first user with the first channel or the second user; generating a data structure comprising a first embedding that is based at least in part on the representation; and causing a communication associated with the first user to be associated with either a second channel or a second user based at least in part on the first similarity between the first embedding and a second embedding.

17. The non-transitory computer-readable medium of claim 16, wherein: causing the communication associated with the first user to be associated with either a second channel or a second user comprises at least one of: causing a communication associated with the first user to be associated with a second channel based at least in part on a first similarity between the first embedding and a second embedding of the data structure, or causing the first user to be added to the second channel based at least in part on the first similarity; or wherein causing the communication associated with the first user to be associated with the second user is based at least in part on a second similarity, the second similarity between the first embedding and a third embedding that is associated with the communication.

18. The non-transitory computer-readable medium of claim 16, wherein the second embedding is based at least in part on a portion of a graph indicating at least one of a degree of interaction between each of the first channel, the second channel, the first user, and the second user.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 10, 11, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eatough (US 2015/0256491 A1).

Regarding claims 1, 10, and 16, Eatough discloses a method, a system, and a non-transitory computer-readable medium (Eatough: Claims 1, 10, and 17, “computer-readable storage medium…”, “method”, “computing system”)  comprising: 
	one or more processors (Eatough: Claim 17, “processor for executing the computer-readable instructions”); and 
	a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations (Eatough: Claim 17, a memory storing computer-executable instructions… processor for executing the computer-readable instructions”) comprising: 
		receiving, via a communications platform, communications associated with a first user (Eatough: Figure 1 Element 104 and Paragraph [0016], “the recipient suggestion system may compare the content of the target electronic mail message to the content of electronic mail messages that the sender has sent or received”); 
		identifying, based at least in part on the communications, a representation of a set including at least a first channel or a second user with which the first user has interacted, the representation comprising an identification of the first channel or the second user and a weight associated with the identification that indicates a degree of interaction by the first user with the first channel or the second user (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user.”); 
		generating a data structure comprising a first embedding that is based at least in part on the representation (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user”); and 
		causing a communication associated with the first user to be associated with either a second channel or a second user based at least in part on the first similarity between the first embedding and a second embedding (Eatough: Figure 1, Paragraph [0018], “In some embodiments, the recipient suggestion system may determine that a document is similar to a target document based on associated entities that are common to both documents. For example, if the target document is an electronic mail message with three current recipients specified so far, the recipient suggestion system may consider electronic mail messages that have those same three parties to be similar. In such a case, the recipient suggestion system may suggest parties to those other electronic mail messages that are not one of the three current recipients as recipients”, and Paragraph [0023], “The suggest recipients component identifies suggested recipients based on similarity of the parties, subjects, attachments, and/or content of documents in a document corpus to the document data of a target document and ranks the suggested recipients”).

Eatough discloses 3/11/17. The method/system/medium of claim 1/10/16, wherein causing the communication associated with the first user to be associated with the second user is based at least in part on a second similarity between the first embedding and a third embedding that is associated with the communication (Eatough: Paragraph [0022], “Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b)”; each of these elements constitute embeddings).

Eatough discloses 6/14/20. The method/system/medium of claim 3/10/16, wherein: receiving the communications comprises receiving a first fragment of a draft message indicating one or more users identified as recipients; the second embedding is based at least in part on a portion of the representation indicating a degree of interaction between the second user and at least one of channels or users; the third embedding is based at least in part on a second portion of the representation indicating interaction of the one or more users with at least one of channels or users; and the method further comprises causing the communication to be associated with the second user based at least in part on the second similarity between the third embedding and the second embedding (Eatough: Paragraph [0018], “if Jane Doe, John Smith, and Bob Jones have been entered by the sender as current recipients of a target electronic mail message, the recipient suggestion system may consider an electronic mail message sent to those three recipients along with Tom Smith to be similar. In such a case, the recipient suggestion system may suggest that Tom Smith be considered as a recipient”, and Paragraph [0022], “the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b)”).

Eatough discloses 7/15. The method of claim 6/14, further comprising: receiving a second fragment of the draft message comprising a text portion of the draft message; determining a first semantic embedding based at least in part on the text portion, the first semantic embedding being in a different embedding space than the first embedding, second embedding, and third embedding; and transmitting a recommendation to associate a third user with the draft message based at least in part on the first semantic embedding (Eatough: Paragraph [0019], “As the user enters the subject and content and attaches documents, the recipient suggestion system may identify electronic mail messages that have similar subjects, content, and attachments and suggest parties to those identified electronic mail messages as recipients. The recipient suggestion system may dynamically update the list of suggested recipients as the user enters the subject and content and attaches documents”; as the document is updated, additional or replacement user suggestions are offered).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough as applied above in further view of Draeger (US 2018/0287982 A1).

Eatough discloses 2. The method of claim 1.
	Eatough does not explicitly disclose: causing a communication associated with the first user to be associated with the second channel based at least in part on the similarity between the first embedding and a second embedding, or causing the first user to be added to the second channel based at least in part on the similarity.
	However, Draeger discloses causing a communication associated with the first user to be associated with the second channel based at least in part on the similarity between the first embedding and a second embedding, or causing the first user to be added to the second channel based at least in part on the similarity (Draeger: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough to allow for topic-based communication. 

Eatough and Draeger teach 5/13/19. The method/system/medium of claim 2/10/16, wherein: receiving the communications is in response to the first user joining the first channel; and the method further comprises: in response to the first user joining the first channel, transmitting, to a computing device associated with the first user, a recommendation to join the second channel, wherein the recommendation is based at least in part on the first similarity; and causing the first user to be added to the second channel based at least in part on the first similarity responsive to receiving an acceptance of the recommendation  (Draeger: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels; and Eatough: Paragraph [0020], “The sender can then select a name to add the suggested…”).
	Eatough and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough to allow for topic-based communication. 

	
Claims 4, 8, 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough as applied above in further view of Draeger (US 2018/0287982 A1) and Ojha (US 9342624 B1).

Eatough discloses 4/12/18. The method/system/medium of claim 1/10/16.
	Eatough does not explicitly disclose the second embedding is based at least in part on at least one of a portion of a graph indicating a degree of interaction between each of the first channel, the second channel, the first user, and the second user.
	However, Draeger discloses the use of channels and tracking interactions and content thereof (Draegar: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough to allow for topic-based communication. 
	Ojha discloses the use of weighted graphs to store and access interaction data (Ojha: Claim 1, “using the accessed user data to calculate, using the processor, one or more influence scores between the first and second users, wherein an influence score between a first user and a second user is based on: first determining an influence vector for each user based on their activities within the social network in association with a topic, and subsequently determining a similarity between the first user's activities and the second user's activities with respect to the topic based on the angle between the two influence vectors; constructing, using the processor, an influence graph of a set of users comprising the first and second users by: creating a first node representing the first user; creating a second node representing the second user; and using the one or more influence scores as edge weights of directed edges between the first and second nodes; storing the constructed influence-graph in a partitioned influence-graph portion of the memory; accessing the influence-graph from the partitioned influence-graph portion of the memory; and using the influence graph to facilitate interaction among the users, wherein the interaction involves communication between the users”).
	Eatough-Draeger and Ojha are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ojha’s weighted graph into the system of Eatough-Draeger to allow for a convenient data structure to ease implementation. 

Eatough discloses 8. The method of claim 1.
	Eatough does not explicitly disclose identifying the representation comprises generating a graph comprising a first node associated with the first channel, a second node associated with the first user, and an edge associating the weight, the first node, and the second node; and generating the data structure comprises generating the first embedding based at least in part on the graph.
	However, Draeger discloses the use of channels and tracking interactions and content thereof (Draegar: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough to allow for topic-based communication. 
	Ojha discloses the use of weighted graphs to store and access interaction data (Ojha: Claim 1, “using the accessed user data to calculate, using the processor, one or more influence scores between the first and second users, wherein an influence score between a first user and a second user is based on: first determining an influence vector for each user based on their activities within the social network in association with a topic, and subsequently determining a similarity between the first user's activities and the second user's activities with respect to the topic based on the angle between the two influence vectors; constructing, using the processor, an influence graph of a set of users comprising the first and second users by: creating a first node representing the first user; creating a second node representing the second user; and using the one or more influence scores as edge weights of directed edges between the first and second nodes; storing the constructed influence-graph in a partitioned influence-graph portion of the memory; accessing the influence-graph from the partitioned influence-graph portion of the memory; and using the influence graph to facilitate interaction among the users, wherein the interaction involves communication between the users”).
	Eatough-Draeger and Ojha are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ojha’s weighted graph into the system of Eatough-Draeger to allow for a convenient data structure to ease implementation. 

Eatough-Draeger-Ojha teaches 9. The method of claim 8, wherein the weight is based at least in part on at least one of: a number of communications presented to the first user via the first channel; a number of communications transmitted by the first user via the first channel; a number of files opened by or transmitted by the first user via the first channel; a number of communications associated with the first channel and reacted to by the first user; or a number of users invited to the first channel by the first user  (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user” in the context of Draeger’s threads/channels and Ojha’s weighted connected graph based on user interactions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ioannou (US 10530714 B2) describes a system of automatically creating communication channels based on weighted metrics. 	Kirkham (US 2007/0094338 A1) describes a system for addressing electronic messages to correct recipients based on weighted measures of interaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453